DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a tool dock.
Il. Claims 7-11, drawn to a method for connecting a tool to a top drive.
Ill. Claims 12-20, drawn to a coupler.
They are different invention from one another, directed to divergent subject matter, require separate search.
Invention I is a tool dock, comprising: a housing having a load shoulder formed on an outer surface thereof configured to transfer an axial load from the tool dock to a frame body of the top drive; a drive sleeve rotatably disposed in the housing, wherein the drive sleeve has a load profile and a central bore for receiving a tool mandrel therein, wherein the tool mandrel is connected to the tool; and a hydraulic swivel attached to the housing configured to provide hydraulic fluid to the tool.
Invention II is a method for connecting a tool to a top drive, comprising: horizontally moving a tool connected to a tool dock into a load frame coupled to the top drive; closing a side door of the load frame to lock the tool in the load frame; and lowering a drive stem towards to the tool dock to connect the drive stem to the tool dock.
a load frame comprising a frame body and a side door; a drive stem movably coupled to the load frame, wherein the drive stem moves 21Atty. Dkt. No. WEAT/1356USD01 vertically to connect and disconnect with a tool dock positioned in the load frame; and a load shoulder for transferring an axial load from the tool dock to the frame body; wherein the side door is coupled to the frame body, wherein the side door opens from the frame body to allow the tool dock to move horizontally into the frame body, and the side door closes to lock the tool dock in the load frame.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466.  The examiner can normally be reached on Monday-Friday 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YONG-SUK (PHILIP) RO/           Primary Examiner, Art Unit 3676